14 Wash. App. 175 (1975)
540 P.2d 478
THE STATE OF WASHINGTON, Respondent,
v.
DENNIS O'NEIL, Appellant.
No. 1507-2.
The Court of Appeals of Washington, Division Two.
August 14, 1975.
David D. Cullen (of Mooney, Cullen & Holm), for appellant.
Patrick D. Sutherland, Prosecuting Attorney, and Ed Schaller, Jr., Deputy, for respondent.
BRYAN, A.C.J.[*]
The sole issue raised on this appeal is whether defendant was denied his constitutional right to a speedy trial because he was not brought to trial within 60 days from his preliminary appearance under CrR 3.3 (c).[1] We hold that, under the circumstances of this case, the 90-day rule of CrR 3.3 (b) applies and, therefore, his trial within 76 days of his preliminary appearance satisfied the requirements of that rule.
The pertinent dates and events are as follows:
    January 4, 1974 Defendant was arrested.
*176    January 7, 1974 Information was filed charging
                    defendant with conspiracy to deliver
                    a controlled substance, second-degree
                    assault and attempted armed robbery.
    January 8, 1974 Defendant first appeared in court.
                    Counsel was appointed and pleas of
                    not guilty were entered.
    January 9, 1974 Defendant moved for release on
                    personal recognizance or in the
                    alternative for reduced bail. He also
                    commenced serving a 55-day sentence
                    on a previous district court
                    conviction.
    January 10, 1974 The State noted the case for trial
                    setting.
    January 14, 1974 The court set the case for trial to
                    commence on March 25, 1974.
    January 16, 1974 An order was entered reducing
                    defendant's bail to $1,500.
    March 4, 1974 Defendant completed his district court
                  sentence.
    March 19, 1974 Defendant moved to dismiss on the
                  ground that he was denied his right to
                  a speedy trial under CrR 3.3(c).
    March 20, 1974 Defendant's motion to dismiss was
                  heard and denied. Defendant posted bail
                  and was released from custody.
    March 23, 1974 Defendant was arrested on an unrelated
                  felony charge.
    March 25, 1974 Trial commenced. (76 days from
                  defendant's preliminary appearance and
                  80 days from his arrest.)
[1] It is clear from the record that defendant was serving a district court sentence on a previous conviction from January 9, 1974, to March 4, 1974. Under these circumstances the defendant was not "[a] defendant unable to obtain pretrial release," under CrR 3.3 (c). That rule refers to the ability to obtain pretrial release because of the pendency of the current criminal charges and is not invoked because of an inability to obtain release due to other matters. Therefore, the "90 day rule," CrR 3.3 (b),[2] is applicable *177 here. State v. Keith, 13 Wash. App. 127, 534 P.2d 128 (1975). Defendant was tried within the 90 days allowable under CrR 3.3 (b). His right to speedy trial was not denied.
Affirmed.
WIEHL and COCHRAN, JJ. Pro Tem., concur.
Petition for rehearing denied October 6, 1975.
Review denied by Supreme Court December 15, 1975.
NOTES
[*]  Judge Robert J. Bryan is serving as a judge pro tempore of the Court of Appeals pursuant to Laws of 1973, ch. 114.
[1]  CrR 3.3 (c) provides:

"(c) Priority over Civil Cases. Criminal trials shall take precedence over civil. A defendant unable to obtain pretrial release shall have priority and the charge shall be brought to trial within 60 days following the preliminary appearance."
[2]  CrR 3.3 (b) provides:

"(b) Time Limit. A criminal charge shall be brought to trial within 90 days following the preliminary appearance."